NIEMEYER, Circuit Judge, dissenting:
During the period from April 1983 to November 1989, Ghulam M. Nasim was incar7 cerated in the Maryland-House of Correction in Jessup, Maryland. Nasim was a trained doctor who had practiced medicine and surgery in England for four years and thereafter in Towson, Maryland, for several years before his conviction. Nasim claims that during his incarceration he was exposed to asbestos which allegedly caused him physical harm (relapse from stroke, lung disease, eye disease, and skin lesions) and psychological harm.
In September 1993, almost four years after his transfer from the Maryland House of Correction to a federal prison, Nasim filed this action under 42 U.S.C. § 1983 against the warden of the .Maryland House of Correction and others involved in the asbestos removal for deliberately subjecting him to asbestos and causing him injury. He petitioned the district court to proceed in forma pauperis under 28 U.S.C. § 1915. The district court concluded that Nasim was in fact indigent but decided, under 28 U.S.C. § 1915(d), to dismiss the action without requiring service of the complaint on the defendants because the complaint on its face revealed that Nasim knew or should have known of his injury and its cause at the time the asbestos was being removed in 1989.* Therefore, the court concluded that Nasim’s action, brought over three years later, was time-barred. On motion for reconsideration, Nasim alleged that he did not know that asbestos caused his injury until 1991 when he read articles in The Baltimore Sun about “hundreds of similar lawsuits filed in the Circuit Court for Baltimore City” which “substantiated that ‘exposure to cancer-causing asbestos chemicals had enhanced plaintiffs relapse from stroke on February 6, 1989,’ in addition to lung, skin, eye, and ear disease....” The district court denied the motion for reconsideration, concluding that
the facts advanced by Nasim did not relieve him of the “burden of timely filing his action.”
For the reasons that follow, I would affirm the district court’s judgment.
Section 1915(d), which is part of the scheme permitting indigents to proceed in forma pauperis, provides that the district court “may dismiss the case ... if satisfied that the action is frivolous.” 28 U.S.C. § 1915(d) (emphasis added). The discretion given to the district court is a necessary adjunct to the privilege of proceeding without the payment of fees and costs, so that the privilege does not become an avenue for abuse of the judicial system. See Adams v. Rice, 40 F.3d 72 (4th Cir.1994). Thus, the district court serves as the gatekeeper of the in forma pauperis privilege, barring entry of frivolous cases, and we review the court’s decisions only for an abuse of discretion. See Denton v. Hernandez, — U.S. -, -, 112 S.Ct. 1728, 1734, 118 L.Ed.2d 340 (1992); Adams, 40 F.3d at 74. A case is frivolous when the facts alleged are “clearly baseless” or when the legal theory is “indisputably meritless.” Neitzke v. Williams, 490 U.S. 319, 327, 109 S.Ct. 1827, 1833, 104 L.Ed.2d 338 (1989).
The district court in this case concluded that Nasim’s complaint, accepting the allegations as true, is nevertheless baseless because on its face the complaint demonstrates that it was not timely filed. See Todd v. Baskerville, 712 F.2d 70 (4th Cir.1983) (affirming district court’s dismissal under § 1915(d) of actions which appeared on then-face to be time-barred by statute of limitations). A careful review of the complaint, I submit, leads naturally to no other conclusion. Certainly, we cannot say that the district court abused its discretion.
In his complaint, Nasim alleged that during his incarceration at the Maryland House of Correction from April 1983 to November 1989 he “suffered several attacks of relapse from stroke, lung disease, eye disease, and skin lesion from asbestos exposure.” He *1482complained that in 1989 asbestos was falling into his “cage,” an observation which he reported to doctors, nurses, the warden, and the acting commissioner of corrections. He alleged that he discovered from a prison official and another inmate that the warden had authorized an asbestos contractor to clean up the asbestos in the prison while inmates were “asleep and locked into their cages.” He stated that neither prison officials nor the contractor attempted to warn or protect him, despite their recognition at the time that “desk officers claimed severe hea[l]th hazard[s] from asbestos inhalation and subsequently quit from the employment mainly [because] the warden refused to provide respirator[s] for their protection.” He alleged that the contractor was later fired because it negligently scraped asbestos, failed to adopt adequate protective measures, and failed to warn prison officials. Nasim also alleged that no notice or warning was provided “to [him] nor to any other inmates who died or suffered severe respiratory or other medical problems during this illegal and malicious act of the defendants.” Nasim claimed that he suffered not only physical injury but “psychological injuries.” He demanded several million dollars in compensatory and punitive damages.
The complaint thus reveals that during the 1989 period Nasim (1) knew that asbestos was “dumped” into his prison cell and that he was exposed to it; (2) knew that asbestos was a health hazard and dangerous; (3) complained to nurses, doctors, and prison authorities about the exposure; (4) witnessed other persons who he believed were seriously injured by asbestos; and (5) suffered physical and psychological injuries. It is incomprehensible to me how we could not conclude from the facts contained in Nasim’s complaint that Nasim “possessed sufficient information that he knew, or should have known, [in 1989] that he had been injured” by the asbestos. Townley v. Norfolk & Western Ry. Co., 887 F.2d 498, 500, 501 (4th Cir.1989) (holding that claims accrue when the plaintiff “knows both the existence and the cause of his injury”); Portis v. United States, 483 F.2d 670, 673 (4th Cir.1973) (cause of action accrues only when plaintiff knows or has reason to know both the injury and its cause); Cox v. Stanton, 529 F.2d 47, 50 (4th Cir.1975) (the time of accrual of a § 1983 claim “is when plaintiff knows or has reason to know” the crucial information about his injury). That Nasim alleged that he complained to medical and prison personnel in 1989 reveals the knowledge requisite for finding that his claim accrued, particularly given that Nasim was a doctor. Also, the fact that Nasim alleged that he suffered psychological harm imputes to him some knowledge of asbestos injury at the time, since the kind of psychological harm he alleges can only arise from an awareness of the problem.
While I am fully satisfied that the district court ruled correctly, such a conclusion is not necessary for us to uphold the court’s determination under the deferential standard of review that we are compelled to apply. To show proper deference to the district court, as Congress required us to do in enacting 28 U.S.C. § 1915(d), we need only conclude that the district court did not abuse its discretion. See Adams, 40 F.3d at 74 (the purpose of § 1915(d) would be defeated by reviewing § 1915(d) dismissals without “substantial deference” to the district courts): I see no reason why we are not bound in this case by the standard articulated in Adams.
The majority opinion seeks to write around this standard of review by creating an exception for those situations where the plaintiffs complaint is dismissed because an affirmative defense appears on the face of the complaint as opposed to dismissals for simply failing to allege an element of the cause of action. Indeed, the majority uses this distinction to leap from “substantial deference” to “examining] carefully” the district court’s decision. There is, however, no basis in the law for this distinction. The test set forth in § 1915(d) is aimed at any frivolous complaint and does not distinguish between complaints that are frivolous for different reasons. The statute provides that the district court may dismiss “frivolous” cases, and the Supreme Court has explained that “frivolous” means clearly baseless as to factual allegations or indisputably meritless as to legal theory. See 28 U.S.C. § 1915(d); Neitzke, 490 U.S. at 327, 109 S.Ct. at 1833. No legal authority supports the proposition that this frivolousness standard only applies to elements of the cause of action. I submit that facts demonstrating that a plaintiff possessed sufficient *1483knowledge to bring a complaint for four years before actually filing a claim, despite an established three-year statute of limitations, demand that that complaint be dismissed as frivolous. See Todd v. Baskerville, 712 F.2d at 74. All of the other circuits that have considered this issue since our decision in Todd have adopted this position, as recognized by the majority. See Maj. op. at 1475-76.
Moreover, to adopt the liberal standard espoused by the majority would frustrate the very purpose intended by Congress in giving district courts the discretion to sift out frivolous claims and would unnecessarily call upon the resources of two levels of the court system to dispose of eases which Congress believed could easily and expeditiously be resolved at the first.
I would affirm the judgment of the district court. Accordingly, I dissent.

 In particular, the district court referred to the second paragraph of Nasim's complaint where Nasim alleged:
Plaintiff and other inmate witnessed and observed on several occasions when Asbestos crew secretly entered into the F-Building during night hours and neither prison staff nor the contractor gave any protection, warning or respirator to the Plaintiff or any other inmate at the F-Building during this entire period [in 1989],